UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4377


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TONY TUNG TRAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cr-00209-LO-1)


Submitted:   December 6, 2011               Decided:   December 15, 2011


Before AGEE and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles J. Soschin, LAW OFFICE OF C.J. SOSCHIN, Washington,
D.C., for Appellant. Neil H. MacBride, United States Attorney,
Inayat Delawala, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony Tung Tran appeals his conviction and resulting

eighteen month custodial sentence.               A jury found Tran guilty of

six   counts   of   bank   fraud    in    violation       of    18   U.S.C.    § 1344

(2006).      The charges arose from a scheme in which Tran used

underfunded or nonexistent checking accounts to pay down his

credit card balances.       He then made large purchases and obtained

cash advances during the float period.

           Tran     asserts      that     the        district   court    erred     in

admitting a chart that included a summary of unfunded transfers

initiated by Tran that were not charged in the indictment.                        We

review a trial court’s ruling on admissibility of evidence for

an abuse of discretion.          United States v. Cole, 631 F.3d 146,

153 (4th Cir. 2011).       Relevant evidence is generally admissible,

but “may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue

delay, waste of time, or needless presentation of cumulative

evidence.”     Fed. R. Evid. 402, 403.                 However, “Rule 403 is a

rule of inclusion, generally favoring admissibility.”                          United

States    v.   Udeozor,    515     F.3d       260,    264-65    (4th    Cir.    2008)

(internal quotation marks and brackets omitted).                     When assessing

a Rule 403 challenge on appeal, we “look at the evidence in a

light most favorable to its proponent, maximizing its probative

                                          2
value and minimizing its prejudicial effect.”                   United States v.

Simpson, 910 F.2d 154, 157 (4th Cir. 1990) (internal quotation

marks omitted).         Voluminous material may be admitted in summary

form if it cannot otherwise be conveniently examined in court.

Fed. R. Evid. 1006.

            We find the challenged exhibit to be relevant and not

unfairly prejudicial.         The exhibit rebutted Tran’s claim that

the unfunded transfers were the product of a series of honest

mistakes.     The summary presentation was necessary for the jury

to   conveniently       conceptualize    and     examine    Tran’s      pattern    of

unfunded transfers.        Tran fails to convince us that the district

court abused its discretion in admitting the challenged exhibit.

            Tran    also   claims     that   the   district      court    erred    by

denying   his   motions     for   a   judgment     of    acquittal   because      the

evidence was insufficient to prove his intent to defraud the

banks.      We review the denial of a motion for a judgment of

acquittal de novo.         United States v. Smith, 451 F.3d 209, 216

(4th Cir. 2006).        A defendant challenging the sufficiency of the

evidence faces a heavy burden.               United States v. Beidler, 110

F.3d 1064, 1067 (4th Cir. 1997).             The verdict of a jury must be

sustained “if, viewing the evidence in the light most favorable

to the prosecution, the verdict is supported by ‘substantial

evidence.’”     Smith, 451 F.3d at 216.                 Substantial evidence is

“evidence    that   a    reasonable     finder     of    fact   could    accept   as

                                        3
adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                     Id. (internal quotation marks

omitted).       “Reversal for insufficient evidence is reserved for

the    rare     case    where        the   prosecution’s           failure       is   clear.”

Beidler, 110 F.3d at 1067 (internal quotation marks and citation

omitted).

              Viewing the evidence in the light most favorable to

the    prosecution,          we     find   it       sufficient      to    support       Tran’s

convictions.           The     repetitive           unfunded      transfers      immediately

followed by large purchases and cash advances demonstrate that

Tran acted with knowledge of the fraud.                        His excuse that he was

relying on loans from relatives abroad is incredible in light of

the size of the total transfers relative to the amount of the

purported     loans      and      the   fact        that   Tran    did   not     verify    the

receipt    of    his     relatives’        money       before      forging       ahead    with

massive transfers of funds.                In short, Tran has failed to carry

his heavy burden on appeal.

              Accordingly, we affirm the district court’s judgment.

We    dispense    with       oral    argument        because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                4